Title: To Benjamin Franklin from Dumas, 7 April 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Lahaie 7e. Avril 1780
J’ai l’honneur des trois vôtres, deux du 29 & une du 31e. Mars. La terreur & la ruse, jointes au désespoir de ma famille, qui avoit découvert (je ne sai comment) ce qui se passoit, & qui se croyoit perdue avec moi, m’avoient fait tourner la tête, & extorqué ma Lettre lâche du 4e Avril. Selon ce que l’on m’avoit fait entendre, & à notre ami aussi, nous devions croire que la Lettre avoit été ouverte & envoyée à Mr. l’Ambassadeur ou par le département des affaires étrangeres, ou par le Me. d’E—— Et notre Ami m’avoit exhorté à appaiser, comme je pourrois, Mr. l’Amb. qui se trouvoit offensé (& avec raison) de ce que l’humeur du moment m’avoit fait dire dans la Lettre interceptée, qu’il protégeoit Sir G—— je ne Savois pourquoi, ni ne voulois le savoir, & que je ne le croyois pas grand ami des Am——. J’avois donc écrit & envoyé cette Lettre du 4. Le soir du même jour je reçus vos Lettres, Monsieur, avec celle de Mr. F—— Gd., comme aussi celle de Mr. B——. Quoiqu’il fût tard, j’écrivis néanmoins une 2de. Lettre à Mr. l’Ambr., pour lui dire que ma Lettre du matin ne devoit point sortir de ses mains, & que le moindre usage indiscret qu’en feroit Sir G——, lui seroit plus pernicieux qu’à moi. Le jour suivant je lui écrivis la Lettre, dont voici copie.— Vous comprenez, Monsieur, qu’après la foiblesse que je venois d’avoir, je ne pouvois garder entierement le silence, & que la Lettre du 5, qui révoque cette foiblesse, étoit nécessaire pour mon honneur. La vengeance, que je vous sacrifierois toujours volontiers (& le sacrifice ne seroit pas grand) n’y entre pour rien. J’espere que cette derniere Lettre engagera Mr. l’Amb—— à mettre fin à tout cela. Je me tairai. Mais il est nécessaire que Mr. F—— Gd. oblige son frere à se taire aussi, & qu’il lui écrive très fortement pour le lui enjoindre. Ayez la bonté, Monsieur, de lui en faire sentir la nécessité absolue.
I write to day to the Gentleman you know according your orders, as well as to Mr. Enschede at Harlem for the prices of such of his characters as you wish for. I shall give yr. Excy. the Explanation you desire respecting the subject of my last Letter to the 657y.
Le Mémoire Russe pour inviter L.h.p. à faire cause commune avec l’Imperatrice, afin de protéger le Commerce & la navigation des neutres, & la Déclaration de la même remise aux Ministres des Cours de Versailles, Madrid & Londres à Petersbourg, paroissent ici généralement approuvées. Nous verrons ce qui en résultera de cette approbation du public.
La bigarrure des 4 lignes Angloises ci-dessus, au milieu de mon françois, est l’effet de ma distraction. Il m’étoit venu une visite. En reprenant la plume, je croyois avoir commencé en Anglois.
Je suis avec un grand respect, Monsieur Votre très-humble & très-obéissant serviteur
D

Vous trouverez, Monsieur, le Mémoire Russe à L.h.P., & la Déclaration aux Cours, dans le Supplément à la Gazette de Leide No. XXVIII.
Passy à S. E. M. F—
 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Ministre Plenip. des Etats-Unis / d’Amérique / Passy./.
Notation: Dumas, la haie April. 7. 1780
